[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             APR 20, 2006
                                                          THOMAS K. KAHN
                              No. 05-14578
                                                               CLERK


                   D. C. Docket No. 05-01073 CV-NE
                       BKCY No. 04-80171-JAC


In Re: ROBERT FRANK ANTONELLI,
       JANA ADAMS ANTONELLI

               Debtors.
__________________________________________________________________

ROBERT FRANK ANTONELLI,
JANA ADAMS ANTONELLI,
                                               Plaintiffs-Appellants,

                                 versus

KARL C. KNIGHT,

                                               Defendant-Appellee.



               Appeal from the United States District Court
                  for the Northern District of Alabama


                            (April 20, 2006)
Before DUBINA, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Appellants/Debtors Robert and Jana Antonelli appeal the district court’s

affirmance of the bankruptcy court’s grant of summary judgment against the

Antonellis, which denied the discharge of their debts through bankruptcy pursuant

to 11 U.S.C. § 727(a)(2).

      Because there is substantial evidence in the record that the creditor, Karl C.

Knight, has been hindered or delayed in garnishing funds of the Antonellis, we

affirm the district court’s judgment affirming the bankruptcy court’s grant of

summary judgment, which denied the discharge of the Antonelli’s debts through

bankruptcy pursuant to 11 U.S.C. § 727(a)(2).

      AFFIRMED.




                                         2